DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claim 15:  Claim 15 recites the limitation "the monomers from lignin" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-9, 11-13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shuai et al. (US 2013/0305594) as evidenced by Taherzadeh et al. (Ind. Eng. Chem. Res. 1997, 36, 4659-4665), Cavka et al. (J. Agric. Food. Chem. 2015, 63, 9747-9754) or Chen et al. (Biotechnol. Biofuels, 2020, 13:44, 1-13).
Considering Claims 1, 6-9, 11, 17, and 19:  Shuai et al. teaches a process for producing lignin fragments comprising providing a lignocellulose containing composition (¶0044), where the 
Shuai et al. does not teach the heating as being done with an aldehyde.  However, Taherzadeh et al. teaches that formaldehyde or syringaldehyde/formula (I), where R is phenyl substituted with methoxy groups, forms during the acid hydrolysis of spruce (Introduction), and thus the heating would occur in the presence of formaldehyde.Cavka et al. teaches that formaldehyde and acetaldehyde/formula (I) wehre R is hydrogen or methyl respectively form during the acid hydrolysis of lignocellulose (Table 1)), and thus the heating would occur in the presence of formaldehyde and acetaldehyde.  Chen et al. teaches that acid hydrolysis forms benzaldehyde/formula (I) where R is phenyl (Table S2), and thus the heating would occur in the presence of benzaldehyde.
Considering Claim 2:  Shuai et al. teaches hydrogenation of the lignin material/converting the lignin material to monomers (¶0056).
Considering Claims 4 and 5:  Shuai et al. teaches mixing 500 mg of biomass with 1% w/w HCl in a mixture of acetone and water having 5 mL acetone and 200 microliters water (Table 3).  Therefore there are 0.04 g of HCl, or 1.1 millimoles, mixed with 500 mg of biomass, or a ratios of 2.2 mmol per g.
Considering Claims 12 and 20:  Shuai et al. teaches the biomass as comprising 26.88 weight percent of lignin (Table 1).
Considering Claim 13:  Shuai et al. teaches heating the mixture at 120 ºC for 2 hours (¶0135).
Considering Claim 15:  Shuai et al. is silent towards the structure of the monomers.  However, Shuai et al. teaches applying the same processing steps to the same starting materials, and thus would inherently produce the same product.  

Claims 21, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shuai et al. (US 2013/0305594) as evidenced by Taherzadeh et al. (Ind. Eng. Chem. Res. 1997, 36, 4659-4665), Cavka et al. (J. Agric. Food. Chem. 2015, 63, 9747-9754) or Chen et al. (Biotechnol. Biofuels, 2020, 13:44, 1-13)..
Considering Claims 21, 22, and 24:  Shuai et al. teaches a process for producing lignin fragments comprising providing a lignocellulose containing composition (¶0044); heating the composition in 
Shuai et al. does not teach the heating as being done with an aldehyde.  However, Taherzadeh et al. teaches that formaldehyde or syringaldehyde/formula (I), where R is phenyl substituted with methoxy groups, forms during the acid hydrolysis of spruce (Introduction), and thus the heating would occur in the presence of formaldehyde.Cavka et al. teaches that formaldehyde and acetaldehyde/formula (I) wehre R is hydrogen or methyl respectively form during the acid hydrolysis of lignocellulose (Table 1)), and thus the heating would occur in the presence of formaldehyde and acetaldehyde.  Chen et al. teaches that acid hydrolysis forms benzaldehyde/formula (I) where R is phenyl (Table S2), and thus the heating would occur in the presence of benzaldehyde.

Claims 1-4, 6-9, 11, 12, 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smit et al. (US 2016/0024712) as evidenced by Taherzadeh et al. (Ind. Eng. Chem. Res. 1997, 36, 4659-4665), Cavka et al. (J. Agric. Food. Chem. 2015, 63, 9747-9754) or Chen et al. (Biotechnol. Biofuels, 2020, 13:44, 1-13).
Considering Claims 1, 6-9, 11, 17, and 19:  Smit et al. teaches a process for producing lignin fragments comprising providing a lignocellulose composition in a suspension with a mixture of 60 weight percent ethanol and 40 weight percent water (as water is more dense than ethanol, the volume of water would be even lower than 40% by volume) (Example 1), heating the composition under acidic conditions (Example 1) and separating the lignin component from the mixture (Example 1).
Smit et al. does not teach the heating as being done with an aldehyde.  However, Taherzadeh et al. teaches that formaldehyde or syringaldehyde/formula (I), where R is phenyl substituted with methoxy groups, forms during the acid hydrolysis of spruce (Introduction), and thus the heating would occur in the presence of formaldehyde.Cavka et al. teaches that formaldehyde and acetaldehyde/formula (I) wehre R is hydrogen or methyl respectively form during the acid hydrolysis of lignocellulose (Table 1)), and thus the heating would occur in the presence of formaldehyde and acetaldehyde.  Chen et al. teaches that acid hydrolysis forms benzaldehyde/formula (I) where R is phenyl (Table S2), and thus the heating would occur in the presence of benzaldehyde.
Considering Claims 2 and 16:  Smit et al. teaches precipitating the lignin fraction (¶0055), resulting in phenolic compounds that can function as monomers.
Considering Claim 3:  Smit et al. teaches the solvent as being ethanol (Example 1).
Considering Claim 4:  Smit et al. teaches adding a mineral acid to produce the acidic conditions (Example 1).
Considering Claims 12 and 20:  Smit et al. teaches the biomass as comprising 20 to 32 percent lignin (Table 1).  
Considering Claim 15:  Smit et al. is silent towards the structure of the monomers.  However, Shuai et al. teaches applying the same processing steps to the same starting materials, and thus would inherently produce the same product.  

Claims 21, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smit et al. (US 2016/0024712).
Considering Claims 21, 22, and 24:  Smit et al. teaches a process for producing lignin fragments comprising providing a lignocellulose composition in a suspension with a mixture of 60 weight percent ethanol and 40 weight percent water (as water is more dense than ethanol, the volume of water would be even lower than 40% by volume) (Example 1), heating the composition under acidic conditions (Example 1) and separating the lignin component from the mixture (Example 1).
Smit et al. teaches recovering the xylose degradation products (¶0063).
Smit et al. does not teach the heating as being done with an aldehyde.  However, Taherzadeh et al. teaches that formaldehyde or syringaldehyde/formula (I), where R is phenyl substituted with methoxy groups, forms during the acid hydrolysis of spruce (Introduction), and thus the heating would occur in the presence of formaldehyde.Cavka et al. teaches that formaldehyde and acetaldehyde/formula (I) wehre R is hydrogen or methyl respectively form during the acid hydrolysis of lignocellulose (Table 1)), and thus the heating would occur in the presence of formaldehyde and acetaldehyde.  Chen et al. teaches that acid hydrolysis forms benzaldehyde/formula (I) where R is phenyl (Table S2), and thus the heating would occur in the presence of benzaldehyde.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smit et al. (US 2016/0024712) as applied to claims 1 and 4 above.
Considering Claim 5:  Smit et al. teaches the process of claim 4 as shown above.
Smit et al. teaches adding 100 mmol to 1500 mmol of acid per kg of biomass (¶0043), or 0.1 to 1.5 mmol per gram.  This overlaps with the claimed range of 1 to 10 mmol per g.  .  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have chosen an acid concentration in the overlapping portion of the claimed range, the motivation to do so would have been, as Smit et al. suggests, to optimize the separation of the cellulose and lignin components (¶0041).
Considering Claim 13:  Smit et al. teaches the process of claim 1 as shown above.
	Smit et al. teaches heating the mixture at 140 ºC for 1 to 2 hours (Table 6).  Smit et al. teaches that temperature can be from 100 to 170 ºC (¶0032).  This overlaps with the claimed range of 50 to 120 ºC.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have chosen a temperature in the overlapping portion of the claimed range, the motivation to do so would have been, as Smit et al. suggests, it is a suitable temperature for the process.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-10, 12-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-8, and 14 of U.S. Patent No. 10,906,856. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 1:  Claim 5 of Patent ‘856 teaches a method for producing of lignin comprising providing a lignocellulose composition comprising a suspension in an ether solvent comprising less than 50 weight percent of water; heating the composition under acidic conditions with an aldehyde, boronic acid, or a compound selected from 2-methoxypropene, dimethyl carbonate, and 2,2-dimethoxypropane to form a mixture; and c) separating fragments of lignin from the mixture.
Considering Claim 2:  Claim 12 of Patent ‘856 teaches converting the fragments of lignin into monomers.
Considering Claims 3 and 16:  Claim 5 of Patent ‘856 teaches the solvent as being a cyclic ether.
Considering Claims 4 and 5:  Claim 7 of Patent ‘856 teaches adding 1 to 10 mmol of acid per gram of lignocellulose composition.
Considering Claims 6, 8-10, 17, and 18:  Claim 8 of Patent ‘856 teaches the aldehyde as having the formula R-COH, where R is an aliphatic residue with 1 to 6 carbon atoms.  A person having ordinary skill in the art would immediately envision the claimed species of aliphatic groups from the genus of aliphatic residue with 1 to 6 carbon atoms.
Considering Claims 12 and 20:  Claim 3 of Patent ‘856 teaches the lignocellulose composition as comprising 20 to 40 weight percent of lignin.  
Considering Claim 13:  Claim 6 of Patent ‘856 teaches the heating step as comprising heating to a temperature of 50 to 120 ºC for 1 to 8 hours.
Considering Claim 14:  Claim 1 of Patent ‘856 teaches the claimed ratio of the lignocellulose composition to the aldehyde, boronic acid, or a compound selected from 2-methoxypropene, dimethyl carbonate, and 2,2-dimethoxypropane.
Considering Claim 15:  Claim 14 of Patent ‘856 teaches the claimed monomers.

Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,906,856. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 21:  Claim 10 of Patent ‘856 teaches a method for producing of lignin comprising providing a lignocellulose composition; heating the composition under acidic conditions with an aldehyde, boronic acid, or a compound selected from 2-methoxypropene, dimethyl carbonate, and 2,2-dimethoxypropane to form a mixture; and c) collecting fragments of xylan.
Considering Claims 22 and 23:  Claim 8 of Patent ‘856 teaches the aldehyde as having the formula R-COH, where R is an aliphatic residue with 1 to 6 carbon atoms.  A person having ordinary skill in 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767